                          Nicholas R. Kloeppel, CSB #186165
                      1   MITCHELL, BRISSO, DELANEY & VRIEZE, LLP
                          Attorneys at Law
                      2   814 Seventh Street
                          P. O. Drawer 1008
                      3   Eureka, CA 95502
                          Tel: (707) 443-5643
                      4   Fax: (707) 444-9586
                          Attorneys for Defendants
                      5   SOUTHERN HUMBOLDT UNIFIED SCHOOL
                          DISTRICT and COLLEEN O’SULLIVAN
                      6
                          Elizabeth M. Peck, Esq.
                      7   PECK-LAW
                          1010 Fair Avenue, Suite A
                      8   Santa Cruz, CA 95060
                          Tel (408) 332-5792
                      9   Fax (408) 332-5793
                          Attorney for Plaintiff
                  10      ANN CONSTANTINO
                  11      Kevin Schwin, Esq.
                          SCHWINLAW, PC
                  12      1220 E. Olive Avenue
                          Fresno, CA 93728
                  13      Tel (559) 715-2889
                          Fax (559) 221-6812
                  14      Attorney for Plaintiff
                          ANN CONSTANTINO
                  15
                  16                               UNITED STATES DISTRICT COURT
                  17
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                  18                                 EUREKA DIVISION
                  19      ANN CONSTANTINO,                           CASE NO.: 18-CV-02249-RMI
                  20                  Plaintiff,                     STIPULATION AND ORDER TO
                                                                     RESET CASE MANAGEMENT
                  21           v.                                    CONFERENCE
                  22      SOUTHERN HUMBOLDT UNIFIED
                          SCHOOL DISTRICT, a California Public
                  23      Entity, CATHERINE SCOTT, an
                          individual, COLLEEN O’SULLIVAN, an
                  24      individual, and DOES 1 through 10,
                          inclusive,
                  25
                                      Defendants.
                  26
MITCHELL, BRISSO,
DELANEY & VRIEZE
 814 Seventh Street       ______________________________________________________________________
  P.O. Drawer 1008
  Eureka, CA 95502
                               STIPULATION AND ORDER TO RESET CASE MANAGEMENT CONFERENCE

                                                                 1
                      1          IT IS HEREBY STIPULATED by and between the parties, Plaintiff ANN
                      2   CONSTANTINO (“Plaintiff”) and Defendants SOUTHERN HUMBOLDT UNIFIED
                      3   SCHOOL DISTRICT and COLLEEN O’SULLIVAN (“Defendants”) through their
                      4   respective attorneys as follows:
                      5          1.     The initial Case Management Conference in this matter is scheduled for
                      6   November 20, 2018, before this Court.
                      7          2.     On October 23, 2018, plaintiff filed a First Amended Complaint.
                      8          3.     Defendants have informed plaintiff’s counsel of their intention to file a
                      9   Motion to Dismiss pursuant to Fed. R. Civ. P. Rule 12(b)(6). The Parties agree that the
                  10      initial Case Management Conference should be held after the ruling on defendants’
                  11      Motion to Dismiss. Defendants intend to set the hearing date on their Motion to Dismiss
                  12      for December 11, 2018.
                  13             4.     Based on the foregoing, the parties respectfully request the Court vacate
                  14      the Case Management Conference and all dates attendant thereto. This request is made
                  15      for good cause as the parties believe it is in the best interest of the court and the parties’
                  16      respective economic and personal resources, and litigation expediency to wait until after
                  17      the parameters of the dispute of the parties are determined by the court before the initial
                  18      Case Management Conference is held.
                  19             5.     The Parties further request that the initial Case Management Conference
                  20      be reset to December 18, 2018, at 2:00 pm in the Eureka Courthouse or any anytime
                  21      thereafter which is more convenient for the Court.
                  22      ///
                  23      ///
                  24      ///
                  25      ///
                  26      ///
MITCHELL, BRISSO,
DELANEY & VRIEZE
 814 Seventh Street        ______________________________________________________________________
  P.O. Drawer 1008
  Eureka, CA 95502
                                STIPULATION AND ORDER TO RESET CASE MANAGEMENT CONFERENCE

                                                                         2
                      1         6.     The parties further agree, should the court wish to, that a proposed
                      2   scheduling order could be issued by the court and the Case Management Conference
                      3   would be taken off calendar without being reset.
                      4   IT IS SO STIPULATED AND AGREED.
                      5   DATED: November 6, 2018           MITCHELL, BRISSO, DELANEY & VRIEZE, LLP
                      6
                      7                                     By:    /s/ Nicholas R. Kloeppel
                                                                   Nicholas R. Kloeppel
                      8                                            Attorneys for Defendants
                                                                   SOUTHERN HUMBOLDT UNIFIED
                      9                                            SCHOOL DISTRICT and COLLEEN
                                                                   O’SULLIVAN
                  10
                          DATED: November 6, 2018           PECK-LAW
                  11
                  12
                                                            By:    /s/ Elizabeth M. Peck
                  13                                               Elizabeth M. Peck
                                                                   Attorneys for Plaintiff, ANN CONSTANTINO
                  14
                  15      DATED: November 6, 2018           SCHWINLAW, PC
                  16
                  17                                        By:    /s/ Kevin Schwin
                                                                   Kevin Schwin
                  18                                               Attorney for Plaintiff, ANN CONSTANTINO
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
MITCHELL, BRISSO,
DELANEY & VRIEZE
 814 Seventh Street       ______________________________________________________________________
  P.O. Drawer 1008
  Eureka, CA 95502
                                STIPULATION AND ORDER TO RESET CASE MANAGEMENT CONFERENCE

                                                                      3
                                                                   SIGNATURE ATTESTATION
                      1
                                   Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that I have obtained the
                      2
                          concurrence in the filing of this document from all of the signatories for whom a
                      3
                          signature is indicated by a “/s/” signature within this e-filed document and I have on file
                      4
                          confirmation of this concurrence for subjection production for the court if so ordered.
                      5
                      6   DATED: November 6, 2018                               MITCHELL, BRISSO, DELANEY & VRIEZE, LLP

                      7
                      8                                                         By:   /s/ Nicholas R. Kloeppel
                                                                                      NICHOLAS R. KLOEPPEL
                      9                                                               Attorneys for Defendants
                  10
                  11                                                                  ORDER
                  12               The above stipulation is accepted and it is so ordered. The Case Management
                                                                                            is VACATED to be reset, if necessary,
                  13      Conference scheduled for November 20, 2018, shall be reset to December 18, 2018, at
                           following the resolution of the motion to dismiss.
                  14      2:00 pm in the Eureka Courthouse, located at 3140 Boeing Avenue, McKinleyville, CA
                  15      95519. All associated deadlines shall be similarly continued.
                  16
                  17      Dated:      November 13, 2018                               _________________________________
                                                                                      Honorable Robert M. Illman
                  18                                                                  UNITED STATES DISTRICT COURT
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
MITCHELL, BRISSO,
DELANEY & VRIEZE
 814 Seventh Street       ______________________________________________________________________
  P.O. Drawer 1008
  Eureka, CA 95502
                                  STIPULATION AND ORDER TO RESET CASE MANAGEMENT CONFERENCE

                                                                                        4
